Citation Nr: 0402150	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  97-30 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the left shoulder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had recognized guerilla service from March 1943 
to January 1946, and Regular Philippine Army service from 
January 1946 to February 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of an April 1997 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  

In August 1998, the Board determined that additional 
development was necessary prior to a merits adjudication and 
remanded the claim to the RO.  The matter was later returned 
to the Board, and in a November 2000 decision, the Board 
denied entitlement to an increased evaluation for residuals 
of a gunshot wound to the left shoulder.

The veteran appealed the Board's November 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court) in March 2001.  In October 2003, the Court issued a 
decision that affirmed in part, reversed in part, and vacated 
in part the November 2000 Board decision.  The Court noted as 
abandoned the veteran's claims for a total rating based on 
individual unemployability and entitlement to an 
extraschedular rating, and recognized the matter as 
continuing on appeal the veteran's claim of entitlement to a 
higher rating for residuals of a gunshot wound to the left 
shoulder.  The latter was remanded for readjudication 
consistent with points raised in the October 2003 opinion.  
Accordingly, the matter is again before the Board for 
appellate review.

A motion to advance this case on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2003).




FINDINGS OF FACT

1.  The veteran has received appropriate notice of the laws 
and regulations pertinent to the development and analysis of 
his claim, and all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained.

2.  The veteran is currently in receipt of a 10 percent 
evaluation for service-connected residuals of a gunshot wound 
to the left shoulder, with involvement of Muscle Group IV, 
which has been in effect for at least 20 years.

3.  The veteran has no current Muscle Group IV symptoms 
residual to a gunshot wound to the left shoulder.

4.  Current residuals of a gunshot wound to the left shoulder 
are manifested by pain and a limitation of left shoulder 
motion to at or below shoulder level on use, due to traumatic 
arthritis.

5.  The veteran does not manifest any symptomatic scarring, 
distinct neurologic pathology or other impairment productive 
of additional functional loss.


CONCLUSIONS OF LAW

1.  The 10 percent evaluation currently assigned for service-
connected residuals of a gunshot wound to the left shoulder, 
affecting Muscle Group IV, is a protected rating.  
38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951 (2003).

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for service-connected residuals of a 
gunshot wound to the left shoulder, affecting Muscle Group 
IV, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5304 (2003).



3.  The criteria for the assignment of a separate 20 percent 
evaluation, and no more, for service-connected residuals of a 
gunshot wound to the left shoulder, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.14, 4.55, 4.56, 4.71a (Diagnostic Codes 5010, 
5201), 4.73 (Diagnostic Code 5301) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Considerations

The Board initially recognizes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and its implementing 
regulations, as codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003), are applicable to the veteran's 
appeal.

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  The Court has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  
 
On the VCAA's effective date, the veteran's claim for an 
increased evaluation for the residuals of a gunshot wound to 
the left shoulder was already pending before VA.  
 
Recently, the Court has indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
No. 01-944, slip op. at 12 (U.S. Vet. App., Jan. 13, 2004).  
The Court noted, however, that the statutory purpose was to 
ensure adequate notice at a time when a claimant "...often has 
not yet identified the evidence and information relevant to 
the claim", and cited the potential for prejudice in forcing 
a claimant to overcome an adverse determination, id. at 12, 
13, and emphasizes that in that particular case the absence 
of prejudice had not been demonstrated.  The Court cited to 
four requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. 
§ 3.159(b) and Quartuccio, supra:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.
 
Id. at 14.  
 
Thus, the Board has considered whether the veteran would be 
prejudiced by deciding his claim without remanding it to the 
RO for readjudication subsequent to issuance of further VCAA 
notification.  The Board concludes that no such prejudice is 
evident in this case.
 
The Board first notes that the RO has notified the veteran of 
the information needed to substantiate his claim and has 
explained to him who was responsible for obtaining such 
information.  For instance, in a rating decision dated April 
1997 and the companion letter notifying the veteran of this 
decision, in a statement of the case issued in July 1997, and 
in supplemental statements of the case issued in April 1998, 
October 1999 and May 2000, the RO informed the veteran of the 
reasons for which his claim had been denied, the evidence it 
had obtained and considered in support of the claim, and the 
evidence the veteran still needed to submit to substantiate 
this claim.  The RO notified the veteran of the regulations 
most pertinent to his claim, including the old and revised 
criteria for rating the residuals of a gunshot wound.  The RO 
also provided the veteran an opportunity to submit additional 
evidence and to present additional argument in support of his 
claim throughout this appeal, to include after the issuance 
of the last supplemental statement of the case.   
Furthermore, at the time he was notified of certification of 
his appeal to the Board, the veteran was advised as to the 
procedures for submitting additional evidence and argument 
directly to the Board.  The Board also notes that during this 
time period the RO readjudicated the veteran's claim, to 
include in May 2000, based on consideration of additional 
evidence and information in the record.

Additionally, the Board recognizes that the VCAA and its 
requirements were addressed in the November 2000 decision the 
veteran appealed to the Court.  In the many filings submitted 
to the Court after the veteran appealed this decision, no 
arguments were raised averring that there were VCAA 
notification problems in this case, and the Court did not 
refer to any notice problems in its October 2003 decision.  

The Board also emphasizes that the veteran makes a procedural 
argument based on extant VA laws and regulations and then 
argues that the existing evidence of record supports his 
claim for an increased rating without the need for additional 
development.  In sum, the evidence reflects that the veteran 
has been adequately advised as to what information was 
considered, what information is necessary to substantiate the 
claim, what evidence VA will provide, what evidence the 
veteran should provide, and, that he should, in fact, submit 
evidence and argument he feels pertinent to his claim.  Based 
on these particular circumstances, the Board finds that 
information provided to the veteran satisfies the 
requirements of 38 U.S.C.A. § 5103.

The RO has also fulfilled its duty to assist the veteran in 
obtaining and fully developing  the evidence relevant to his 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  The Board 
observes that the veteran's available service medical and 
personnel records are contained in the claims file, as are 
the private medical reports provided by the veteran in 
support of his claim.  The RO has, in any case, developed 
other medical evidence to the extent necessary to decide 
equitably this matter.  Specifically, the RO has afforded the 
veteran multiple VA examinations, during which examiners 
addressed the nature and severity of residuals of a left 
shoulder gunshot wound.  For example, four separate 
examinations were conducted in November 1996, three in 
January 1998, one in December 1998, two in June 2002, and one 
in July 2002.  The veteran does not contend that there is 
outstanding medical evidence that is pertinent to his claim.

The Board is aware that in its October 2003 decision, the 
Court recommended that the veteran be afforded additional VA 
examination in order to determine the etiology of currently-
diagnosed arthritis in his left shoulder, to include whether 
it is a residual of his service-connected gunshot wound.  The 
Board, however, will concede in this decision that, affording 
all reasonable doubt on the behalf of the veteran, his 
currently diagnosed arthritis is likely related to the 
original service-connected gunshot wound.  As such, 
additional development, to include further examination of the 
veteran, is not needed at this time.  No other actions have 
been identified, to include on appeal to the Court, as 
required in order to satisfy VCAA assistance requirements.

The Board also notes that the veteran has been afforded ample 
opportunity to present evidence and argument in support of 
his claim.  The Board observes that he was offered the chance 
to testify at a personal hearing at the RO, as well as at a 
hearing before the Board, but he declined both opportunities 
to do so, in writing.  Furthermore, the record is replete 
with cogent arguments presented by the veteran and his 
representative, including several written briefs prepared for 
the Court on appeal from the Board's prior decision in this 
matter.  

The Board further emphasizes that the Board has not relied 
upon any prior negative decisions issued by the RO.  Rather, 
the Board's decision herein is based on a complete review of 
the evidentiary record, including all medical evidence, 
favorable and unfavorable, as well as the statements and 
arguments submitted by the veteran and his representative.  

Finally, the Board notes that the veteran's case has been 
advanced on the docket in light of his advanced age, and that 
due care should therefore be taken not to unnecessarily delay 
a decision in his appeal.  The Court, in Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991), noted that,

strict adherence [to the law] does not 
dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in 
support of the result in a particular 
case.  Such adherence would result in 
this Court's unnecessarily imposing 
additional burdens on the BVA and [the 
Secretary] with no benefit flowing to the 
veteran.  

In light of the favorable determinations made in the decision 
herein, the fact that the essential notifications and 
assistance required under the VCAA have, in fact, been met in 
this case, and the fact that the Board's determinations 
herein have been made without any negative inferences drawn 
from prior negative decisions, the Board concludes that the 
decision to proceed in adjudicating this claim without remand 
to the RO for full VCAA notification prior to any initial RO 
determination does not prejudice the veteran in the 
disposition of his appeal.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Factual Background and History of the Claim

The veteran has few available service records.  An October 
1945 service examination report confirms that the veteran 
sustained a gunshot wound over his left shoulder in December 
1944, and that he was treated for one month at a service 
medical facility thereafter.  

In a February 1946 Affidavit for Philippine Army Personnel, 
the veteran reported that during combat operations, he was 
wounded on the back left shoulder by enemy rifle fire.  He 
stated that he was then hospitalized for 24 days in December 
1944.  In the section of this document titled, 
"Chronological Record of Wounds and Illness Incurred," a 
rifle shot to the back left shoulder was again noted, with no 
record of permanent disabilities incurred.  This document was 
signed by the veteran and by a United States Army officer.

The veteran underwent his first VA medical examination in 
June 1955, after filing for entitlement to service connection 
for the residuals of a gunshot wound to the left shoulder.  
The examiner recorded that over the middle third of the 
spine, in the left scapular region, was a smooth, non-tender, 
non-adherent, one-half inch by one-quarter-inch scar from a 
through and through gunshot wound, the alleged point of 
entry.  He also recorded that over the left acromial process 
was a smooth, non-tender, hypoesthetic, one-inch by one-half 
inch, non-adherent scar, the alleged point of exit.  The 
examiner stated that pain on motion was felt over the scar 
area at the region of the acromium, but that there was no 
limitation of motion at the left shoulder.  He opined that 
there was involvement of the trapezius muscle.  The diagnosis 
was residuals of a gunshot wound, through and through, with 
healed scars at the left shoulder.  A June 1955 VA X-ray 
report for the left shoulder revealed that nothing unusual 
was seen in the parts examined; the impression was a negative 
left shoulder.

In connection with a later request for an increased 
evaluation for his service-connected disability of the 
residuals of a gunshot wound to the left shoulder, the 
veteran submitted a September 1972 medical report from P. 
Lloren, M.D., of the Baguio Health Department.  This report 
revealed three days of treatment in September 1972, based 
upon the veteran's complaints of pain at the site of an old 
wound to the left shoulder.  Clinical findings were shrapnel 
wound scars measured at one centimeter for the left scapular 
region (the entry point), and at two inches at the left 
shoulder (the exit point).  The diagnosis was old healed 
residuals of shrapnel wounds of the left shoulder.  Treatment 
consisted of dispensing analgesics to the veteran and 
administering balms to the site of the old wounds. 

At a January 1973 VA examination, the veteran complained of 
pain, and of a cold sensation on the left shoulder.  The 
examiner noted that there were a pair of left shoulder scars, 
from a through and through gunshot wound.  The point of entry 
was recorded at just below the middle third of the spine of 
the left scapula, measured at five-eighths of an inch by one-
eighth of an inch, noted to be non-depressed, non-adherent, 
and non-tender.  The point of exit was described as over the 
acromioclavicular joint, measured at one inch by one-eighth 
of an inch, non-depressed, adherent, and allegedly tender, 
but non-inflamed.  Shoulder movement was recorded as limited 
by pain as follows: forward flexion to 165 degrees and 
abduction to 155 degrees.  The examiner noted injury to 
Muscle Group IV.  The diagnosis was a pair of scars, left 
shoulder, allegedly the residual of a gunshot wound, through 
and through, with minimal deformity, and with limitation of 
motion of the left shoulder joint, with injury to Muscle 
Group IV.  A January 1973 VA 
X-ray evaluation showed the bones to be normal in texture and 
alignment, with the joints appearing unremarkable; the 
impression was an essentially negative left shoulder. 

The record includes an August 1983 report from E. Reyes, M.D.  
He noted the veteran's complaints as a scar, linear, back 
three centimeters from the left shoulder, measuring one-half 
a centimeter, as the entrance wound, and a scar, linear, 
middle of the left shoulder blade, measuring 0.6 centimeters, 
as the exit wound, with a traumatic fracture of the shoulder 
blade as secondary, and shooting pains and numbness of the 
left shoulder at the injured area.  The veteran reported 
difficulty of the left arm swing while walking, loss of left 
arm swing, loss of abduction and adduction of the left arm, 
inability to carry objects with the left hand, and inability 
to do any manual labor.  Dr. E. Reyes basically noted all of 
the veteran's complaints to be his same findings on 
examination, and as his diagnoses.  He added that the 
veteran's earning capacity was impaired by 80 percent, 
apparently as the result of these and other noted 
disabilities. 

At a January 1984 VA examination, the veteran complained of 
intermittent pain at the site of the gunshot wound to his 
left shoulder.  The examiner noted a pair of scars on the 
left shoulder, allegedly a gunshot wound, through and 
through, with the point of entry just below the middle third 
of the spine of the left scapular, measuring five-eighths by 
one-eighth of an inch, non-depressed, non-adherent and non-
tender.  The point of exit was noted as over the 
acromioclavicular joint, measuring one inch by one-eighth of 
an inch, non-depressed, adherent, non-tender.  Shoulder 
movement was limited by pain as follows: forward flexion to 
140 degrees, abduction to 120 degrees.  The diagnosis was a 
through and through gunshot wound to the left shoulder, with 
injury to Muscle Group IV.  A January 1984 VA X-ray 
evaluation of the left shoulder revealed that the bones were 
normal in texture and alignment, and the joint spaces were 
well-maintained.  There was no abnormal soft tissue or noted 
calcific densities.  The impression was an essentially 
negative left shoulder.

The veteran filed the pending claim for an increased 
evaluation of his service-connected residuals of a gunshot 
wound to the left shoulder in July 1996.  In support of this 
claim, he submitted an August 1996 report from Dr. L. 
Villamil, who noted that the veteran's injuries caused much 
pain and had partially disabled him, but that in recent 
months, the pain had increased in severity, especially on 
exertion, or when walking or lifting.  Dr. Villamil stated 
that the wound in the left shoulder was caused by a bullet 
which went through and through the muscle.  On clinical 
examination, there was a one-inch scar above the shoulder 
joint, adherent and tender.  She also noted that a concurrent 
X-ray evaluation showed no radiographic evidence of any bony 
abnormality.  The listed impressions were a residual scar, 
left shoulder, secondary to a gunshot wound, and neuritis, 
secondary. 

At a November 1996 VA muscles evaluation, the examiner 
recorded injury to Muscle Group I.  There was no evidence of 
adhesions, damage to tendons, or damage to bones, joints or 
nerves.  Strength for the left shoulder was evaluated at 4/5.  
There was no evidence of pain on examination.  The examiner 
noted that a companion X-ray evaluation of the left shoulder 
showed hypertrophic degenerative changes, but was negative 
for fractures or metallic foreign bodies.  The examiner 
diagnosed left shoulder muscle injury and hypertrophic 
degenerative arthritis, but without fracture or retained 
metallic foreign bodies in the shoulder.

At a November 1996 VA bones evaluation, the veteran reported 
a history of a shrapnel wound to the left shoulder.  He 
complained of pain and swelling, with decreased range of 
motion.  The examiner noted swelling over the left shoulder 
joint.  The diagnosis was no fracture or retained metallic 
foreign bodies in the left shoulder. 

At a November 1996 VA joints evaluation, the examiner noted 
no evidence of swelling or deformity.  Range of motion for 
the left shoulder was recorded as: 0 to 90 degrees for 
flexion, 0 to 25 degrees for extension, 0 to 75 degrees for 
abduction, and 0 to 40 degrees for adduction.  The diagnosis 
was hypertrophic degenerative arthritis for the left 
shoulder. 

At a November 1996 VA scars evaluation, the examiner noted a 
five-centimeter longitudinal healed scar, without keloid 
formation, adherence, herniation, swelling, depression, 
vascular supply problems or ulceration, and smooth and non-
disfiguring, located over the left shoulder.  There was no 
tenderness or pain on objective demonstration.  The diagnosis 
was a residual scar of the left shoulder, secondary to a 
gunshot wound.

A January 1998 VA joints examination report revealed that the 
veteran had left shoulder range of motion at 0 to 90 degrees 
for forward flexion, 0 to 130 degrees for abduction, and 0 to 
60 degrees for internal and external rotation.  The diagnosis 
was residuals of a gunshot wound to the left shoulder. 

For a January 1998 VA nerves examination, the examiner 
confirmed his review of the claims file.  This examiner 
recorded no abnormal findings or diagnoses relative to the 
veteran's left shoulder.  

For a January 1998 VA muscles evaluation, the examiner 
reported his review of the claims file.  The examiner 
indicated that there were no periods of flare-up of the 
residuals of muscle injury.  The exact muscles injured were 
listed as Muscle Group IV.  As to associated injuries, the 
examiner reported that there was no random adhesion, or 
damage to tendons, nerves, bones or joints.  The examiner 
noted that for the left shoulder, there was a one and a half-
centimeter entrance scar and a four-centimeter exit scar.  As 
to muscle strength and loss of muscle function, the examiner 
found moderate muscle disability.  The examiner apparently 
did not measure range of motion for the left shoulder.  The 
diagnosis was residuals of a gunshot wound to the left 
shoulder.  The examiner opined that there had been no 
progressive deformity or deterioration of the veteran's 
service-connected disabilities as compared to the last 
examination.  He added that the veteran's claim of not being 
able to work may be due to old age and difficulty of 
movement. 

A January 1998 VA X-ray evaluation for the left shoulder 
showed negative findings as to any traumatic residuals, and 
minimal degenerative arthritis unchanged from a prior January 
1996 evaluation.

A January 1998 report from G. Caluway, M.D., of Lutheran 
Hospital, included a diagnosis of rheumatoid arthritis in the 
veteran.

In August 1998, the Board remanded this claim for additional 
development, with the completion of a new VA medical 
examination to evaluate the extent of current disability and 
to determine whether impairment from the residuals of a 
gunshot wound to the left shoulder existed in Muscle Group I, 
Muscle Group IV, or both.  

In December 1998, the veteran underwent a new VA joints 
examination in response to the Board's inquiry.  The veteran 
reported constant, mild to moderate pain and limitation of 
motion of his left shoulder.  As to flare-ups, the veteran 
noted that his condition was aggravated by moderate activity 
and cold weather, but slightly relieved by rest.  As to 
additional limitation of motion or functional impairment 
during flare-ups, the veteran reported that there was easy 
fatigability and a lack of endurance, and that he had to be 
assisted in putting on and removing his shirts.  

The December 1998 VA examiner noted a history of debridement 
of the shoulder wound.  The veteran reported no difficulties 
in activities of daily living, except for activities 
involving overhead motions of the left shoulder.  The veteran 
was noted to be right-handed.  On clinical evaluation, range 
of motion of the left shoulder was recorded as follows: 
flexion - 0 to 120 degrees active and 0 to 130 degrees 
passive; extension - 0 to 30 degrees active and 0 to 40 
degrees passive; abduction - 0 to 110 degrees active and 0 to 
140 degrees passive; internal rotation - 0 to 90 degrees for 
active and passive; and external rotation - 0 to 70 degrees 
for active and passive.  The veteran was observed to have a 
five-centimeter linear scar, flat and non-tender, moveable 
over the acromial area of the left shoulder, and a two and a 
half by two and a half-centimeter scar, flat and non-tender, 
moveable over the distal aspect of the left arm, antero 
lateral area.  There was no atrophy found in the muscle 
groups of the left shoulder and arm, good strength (4+/5 to 
5/5), no incoordination found, and good muscle tone in Muscle 
Groups I and IV.  

At the time of the December 1998 VA examination, there was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, guarding of movement, or related symptomatology.  
There was no ankylosis.  The diagnosis was residuals of a 
gunshot wound to the left shoulder and arm.  The examiner 
noted that the veteran came into the examination ambulant 
without assistive devices, but that the left shoulder has 
limitation of motion, especially to abduction and flexion, 
and therefore the veteran is moderately limited in activities 
involving overhead motion (like removing a shirt).  He 
further reported that Muscle Groups I and IV show no gross 
incapacitation, and that limitation of motion is primarily 
due to osteoarthritis.  

The December 1998 examiner later noted that he reviewed the 
claims file in February 1999, and then attached an addendum 
to his report in September 1999, opining that there was only 
evidence of injury to Muscle Group I, but not to Muscle Group 
IV. 

Lastly, the Board observes that, in relation to other claims, 
the veteran underwent two VA examinations in June 2002 and 
another VA examination in July 2002.  The examination reports 
for these evaluations contain findings relevant to the left 
shoulder, and so the Board will review the results of these 
examinations as well.  

At a June 2002 VA joints examination, the veteran complained 
of pain over the left shoulder, and for flare-ups, reported 
constant moderate pain on the extremes of motion, aggravated 
by cold and prolonged activity, relieved by rest and the use 
of  pain medication.  The examiner noted that the veteran was 
limited in activity and cannot hold any occupation, but can 
still do activities of daily living with moderate difficulty.  
He also noted that the veteran was right-handed.  On clinical 
evaluation of the shoulder, forward flexion and abduction 
were measured from 0 to 180 degrees, while internal and 
external rotation were measured from 0 to 90 degrees.  The 
diagnosis was the residuals of a gunshot wound to the left 
shoulder, Muscle Group I.  In an addendum note, the examiner 
reported that the veteran suffered a fracture of his left 
clavicle due to a gunshot wound as seen on X-ray evaluation, 
with evidence of the fracture healing.  He noted that there 
was a small bony fragment at the area of the left glenoid 
rim.  He concluded that the left shoulder condition was due 
to the gunshot wound, and that therefore the veteran is 
unable to obtain employment.  

The June 2002 VA X-ray evaluation for the shoulders indicated 
that there were very slight osteoarthritic changes in the 
glenohumeral joints, if at all, with maintained rotary 
mobility.  A small nodular density at the posterior lip of 
the left glenoid was demonstrated in the clavicular studies 
to be extra-osseous, possibly in the capsule or in the 
extracapsular soft tissues (questionably a fibrotic scar).  
No fractures or retained metallic foreign bodies were noted.  
The recorded impression was possible slight degenerative 
joint disease, without limitation of motion, in both 
shoulders.

The June 2002 VA X-ray evaluation for the left clavicle, 
however, showed no evidence of fracture deformity or the 
residuals of bone healing.  No retained metallic foreign 
bodies were present.  The impression was negative for left 
clavicular fracture or retained metallic foreign bodies.

At a June 2002 VA muscles examination, the examiner noted the 
history of a gunshot wound to the left shoulder in service.  
The examiner identified Muscle Group I as the exact muscles 
injured.  The examiner reported that, with respect to 
associated injuries, particularly those affecting bony 
structures, nerves or vascular structures, there were no such 
injuries.  On clinical review, the examiner recorded a three 
and one-half centimeter linear scar over the left shoulder, 
slightly posterior to the acromion, flat and non-tender, with 
no adhesions.  The examiner stated that there was no tissue 
loss over Muscle Group I.  The examiner did record that there 
was a healed clavicular fracture, distal third, left.  The 
examiner opined that the veteran was still able to move the 
left shoulder joint through the normal range of motion, but 
with slight discomfort and pain, as well as decreased 
endurance, but that the veteran was still able to do 
activities of daily living.  The recorded diagnosis was 
residuals of a gunshot wound, Muscle Group I, left shoulder.   

At a July 2002 VA nerves examination, the veteran complained 
of multiple joint pains, on and off, since the 1980's, worse 
during the cold season.  After clinical evaluation, the 
examiner concluded that there was no evidence of peripheral 
nervous system injury or involvement.



Applicable Law

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2003), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2003).  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (2003).

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly.  
38 C.F.R. § 4.56.  In that regard, the Board is aware that 
the rating criteria for muscle group injuries were changed, 
effective July 3, 1997.  See 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; (38 C.F.R. §§ 4.47-4.54, 4.72 
were removed and reserved).  The defined purpose of these 
changes were to incorporate updates in medical terminology, 
advances in medical science, and to clarify ambiguous 
criteria.  The comments also clarify that these were not 
intended as substantive changes.  See 62 Fed. Reg. No. 106, 
30,235-30,237.  Moreover, particular to this case, the Court, 
in its October 2003 decision, recognized that there were no 
substantive changes due to the cited amendments.

The provisions of 38 C.F.R. § 4.56, prior to the July 1997 
revisions were as follows:

(a) Slight (insignificant) disability of 
muscles.

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1997).

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72 which provided in 
pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  
A compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.  (emphasis added)

38 C.F.R. § 4.72 (1997).

The provisions of 38 C.F.R. § 4.55 govern the combination of 
ratings of muscle injuries in the same anatomical segment, or 
of muscle injuries affecting the movements of a single joint, 
either alone or in combination or limitation of the arc of 
motion, and were as follows:

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, 
(3) pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity.  (b) Two or more severe muscle 
injuries affecting the motion 
(particularly strength of motion) about a 
single joint may be combined but not in 
combination receive more than the rating 
for ankylosis of that joint at an 
"intermediate" angle, . . . . "(g) 
Muscle injury ratings will not be 
combined with peripheral nerve paralysis 
ratings for the same part, unless 
affecting entirely different functions." 
38 C.F.R. § 4.55 (g).(emphasis added)

38 C.F.R. § 4.55 (1997).

The provisions of 38 C.F.R. § 4.72 were deleted in the July 
1997 revisions.

The revised provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  (b) For rating 
purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 
5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 
5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (diagnostic 
codes 5319 through 5323). (c) There will 
be no rating assigned for muscle groups 
which act upon an ankylosed joint, with 
the following exceptions: (1) In the case 
of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but 
at the next lower level than that which 
would otherwise be assigned.  (2) In the 
case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, 
the evaluation of the shoulder joint 
under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.  (d) The combined evaluation of 
muscle groups acting upon a single 
unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of 
that joint, except in the case of muscle 
groups I and II acting upon the shoulder.  
(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.  (f) For 
muscle group injuries in different 
anatomical regions which do not act upon 
ankylosed joints, each muscle group 
injury shall be separately rated and the 
ratings combined under the provisions of 
Sec. 4.25.

The revised provisions of 38 C.F.R. § 4.56, are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  (b) A through-and-through 
injury with muscle damage shall be 
evaluated as no less than a moderate 
injury for each group of muscles damaged.  
(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  (d) Under 
diagnostic codes 5301 through 5323, 
disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: (1) Slight disability of 
muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or 
infection.  (ii) History and complaint.  
Service department record of superficial 
wound with brief treatment and return to 
duty.  Healing with good functional 
results.  No cardinal signs or symptoms 
of muscle disability as defined in 
paragraph (c) of this section.  (iii) 
Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.  (2) Moderate 
disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  
(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or 
large[[Page 348]]low-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side.  Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  (4) Severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to keep 
up with work requirements.  (iii) 
Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage 
to muscle groups in missile track.  
Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles 
in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of 
strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicate 
severe impairment of function.  If 
present, the following are also signs of 
severe muscle disability: (A) X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than true 
skin covering in an area where bone is 
normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy 
of muscle groups not in the track of the 
missile, particularly of the trapezius 
and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2003) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2003).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2003).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2003).  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2003).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Analysis

The Board notes that handedness, for the purpose of a 
dominant rating under the Rating Schedule, will be determined 
by the evidence of record, or by testing on VA examination.  
Only one hand shall be considered dominant.  38 C.F.R. § 4.69 
(2003).  The medical evidence of record confirms that the 
veteran is right-handed, and so he is right-hand dominant.  
The service-connected disability at issue involves the 
veteran's left shoulder, and so under the Rating Schedule, he 
is to be evaluated for impairment affecting the shoulder/arm 
of his non-dominant hand.  The parties are in agreement as to 
the above.

First, the Board will address the question of whether the 10 
percent rating previously assigned under 38 C.F.R. § 4.73, 
Diagnostic Code 5304 (2003), for residuals of a gunshot wound 
to the left shoulder, Muscle Group IV, is protected.  A VA 
disability rating is protected, that is, it cannot be reduced 
or severed (cancelled or removed), after it has consistently 
been in effect for 20 years.  38 U.S.C.A. § 110; 38 C.F.R. 
§ 3.951.  The Board observes that at the time of the March 
1973 rating decision, which denied the veteran's request for 
an increased rating, the RO amended the coding of this 
disability to reflect that it involved Muscle Group IV 
instead of Muscle Group I.  This 10 percent rating and 
classification under Muscle Group IV remained in effect until 
an October 1999 rating decision that preserved the 10 percent 
rating, but reverted the classification of the disability to 
reflect only Muscle Group I involvement.  In light of the 
procedural history of the rating of this claim, as described 
above, the Board will agree that the veteran's service-
connected residuals of a gunshot wound to the left shoulder 
were assigned a 10 percent rating and classified as affecting 
Muscle Group IV without interruption for a period of at least 
20 years.  Accordingly, the veteran is entitled to retain a 
10 percent rating for the residuals of a gunshot wound to the 
left shoulder affecting Muscle Group IV.

The Board does not find, however, that the veteran in fact 
currently manifests residuals of impairment to Muscle Group 
IV.  Muscle Group IV consists of the intrinsic muscles of the 
shoulder girdle, which include the supraspinatus, 
infraspinatus and teres minor, the subscapularis, and the 
coracobrachialis.  See 38 C.F.R. § 4.73, Diagnostic Code 
5304.  Although the claims file contains medical reports 
naming involvement of Muscle Group IV, a careful review of 
these reports, as detailed earlier in this decision, reveals 
no mention of impairment of any of the actual muscles 
comprising Muscle Group IV.  Rather, the medical evidence is 
consistent in noting involvement of the trapezius, which is 
clearly considered to be a part of Muscle Group I.  See 
38 C.F.R. § 4.73, Diagnostic Code 5301 (2003).  The basis for 
medical evidence identifying Muscle Group IV involvement, as 
well as the RO's reclassification as such, is unclear.  In 
arriving at such conclusion the Board emphasizes the 
probative value of the initial post-service examinations, 
identifying injury to the trapezius (part of Muscle Group I) 
at a point most contemporary with incurrence of the actual 
wound.  Additionally, the Board again emphasizes that the 
medical evidence designating Muscle Group IV involvement, 
past and present, either fails to specify a specific 
muscle(s), or, consistent with the other medical evidence, 
refers to involvement of the trapezius.  Here the Board also 
emphasizes that the most recent examination of record, in 
2002, and based on consideration of the veteran's claims 
file, again identifies injury to Muscle Group I, not to any 
other muscle group.  Insofar as the competent medical 
evidence of record is consistent in showing the absence of 
objective, clinical evidence of current impairment of any 
muscle in Muscle Group IV, there is no basis upon which to 
assign an increased rating, beyond the rating accepted as 
protected herein above, for Muscle Group IV.  

The Board, acknowledges, however, that because the evidence 
shows the existence of other current impairment attributable 
to the residuals of a gunshot wound to the left shoulder, 
outside of the protected rating for Muscle Group IV, the 
claim on appeal must continue for a determination as to 
whether a separate evaluation of these current residuals is 
warranted under VA law, in addition to the veteran's 
protected 10 percent rating for Muscle Group IV.

The Board here also notes that the Court, in its October 2003 
decision, cited to Stegall v. West, 11 Vet. App. 268 (1998), 
and indicated that there had not been full compliance with 
the Board's prior remand because the December 1998 examiner, 
in providing an opinion that Muscle Group I, and not Muscle 
Group IV, was involved, reviewed the claims file only after 
the examination and not before.  The Court found that such 
noncompliance was not harmful with respect to scientific test 
results such as range of motion studies completed in December 
1998, but found that such reversed chronology impacted the 
etiological questions answered by the December 1998 examiner.  
The Board finds that any such deficiency is not fatal to this 
appeal for these reasons:  First, the Board herein recognizes 
the veteran's protected Muscle Group IV rating status.  
Second, another examination, in 2002, subsequent to December 
1998 and based on review of the claims file, again confirmed 
the absence of involvement to Muscle Group IV, consistent 
with other evidence in the record; the Board discusses the 
longitudinal clinical findings in addressing the appropriate 
muscle group involvement herein.  Third, the Board has, in 
any case, specifically considered, and granted, assignment of 
a separate rating based on all currently manifested left 
shoulder symptomatology, apart from Muscle Group IV 
involvement.  As such, remand to achieve yet another medical 
opinion as to the location and extent of muscle or other 
involvement merely to ensure that file review was conducted 
prior to such examination is not necessary for an equitable 
disposition of this claim and would only serve to delay the 
veteran's appeal.  

The Board does not dispute that at the time of initial injury 
there was muscle involvement in that the bullet track went 
through muscle.  Pursuant to the application of 38 C.F.R. 
§ 4.56(b) (2003), the veteran would be entitled to a 
10 percent rating for moderate muscle damage, because the 
medical evidence of record, including the first VA 
examination performed after service in June 1955, confirms 
that the veteran suffered a through and through gunshot wound 
and, as noted previously, that such injury was initially 
noted to be to Muscle Group I, specifically the trapezius.  
The Board finds, however, that for the reasons set out below, 
the evidence of record does not support the assignment of 
more than a 10 percent rating under 38 C.F.R. § 4.73, 
Diagnostic Code 5301, and that, in fact, the veteran is more 
appropriately rated based on his actual symptom 
manifestations of motion loss with pain.

38 C.F.R. § 4.73, Diagnostic Code 5301, pertains to Muscle 
Group I, the extrinsic muscles of the shoulder girdle, 
specifically the trapezius, the levator scapulae, and the 
serratus magnus, affecting upward rotation of the scapula and 
elevation of the arm above the shoulder level.  Disability 
ratings under Diagnostic Code 5301 for the non-dominant arm 
allow for a 10 percent rating based on  moderate impairment. 
a 20 percent rating for moderately severe impairment and a 30 
percent rating for severe impairment.  38 C.F.R. § 4.73.

Regulations also mandate that disability will be evaluated as 
a severe injury where there is evidence of an open comminuted 
fracture with muscle damage, unless evidence shows that 
muscle damage is minimal.  The Board acknowledges that more 
recent evidence of record includes note of a well-healed 
clavicular fracture, which the VA examiner attributed to the 
history of the veteran's service-connected left shoulder 
injury.  Contemporary X-rays themselves, however ruled out 
such fracture, and, moreover, a review of the evidence most 
contemporary to service and for many years thereafter 
includes note that X-rays were negative for any abnormalities 
of the left shoulder, to include fractures.  The Board finds 
a longitudinal review of all of the evidence of record, to 
include the actual X-ray report as interpreted by the X-ray 
technician, to be more probative than an examination notation 
of fracture that is inconsistent with the actual X-ray 
results and history of the veteran's injury.  

In any case, the current appeal is one where the evidence 
shows that any involvement of Muscle Group I did not result 
in severe or even more than moderate muscle impairment.  The 
Board emphasizes that in 1946 the veteran had no record of 
permanent disability, despite having incurred his gunshot 
wound, and, the June 1955 VA examiner noted nothing unusual 
in the left shoulder, with, at most, some pain with motion in 
the region of the wound.  Continuing through the 1980s, 
examinations revealed complaints of pain, with the 
conclusions that examination of the left shoulder was 
essentially negative and productive of, at most, minimal 
deformity and some motion limitation due to pain.  What the 
record does not show is that the veteran manifested the 
cardinal signs of muscle disability, i.e., loss of power, 
weakness, fatigue, impairment of coordination or uncertainty 
of movement attributable to muscle damage, or that such 
resulted in more than moderate overall impairment to the 
muscle with findings such as those set out under 
38 C.F.R. § 4.56.

The Board continues to note that in 1996, muscles examination 
specifically noted the absence of adhesions or tendon damage.  
In 1998, muscles examination revealed no incidents of flare-
ups due to muscle injury and the examiner again noted the 
absence of muscle adhesion, tendon damage.  The 1998 examiner 
also noted that there had been no progression of the 
veteran's disability since the prior examination and assessed 
only moderate disability.  In December 1998, there was no 
evidence of atrophy, the veteran had good muscle strength, 
and the examiner specifically noted good muscle tone in both 
Muscle Groups I and IV.  In 2002 an examiner also noted no 
loss of muscle tissue.  The Board here also notes that 
repeated examinations, to include X-rays, note the absence of 
symptomatic scarring or retained fragments.

The above medical findings do not more nearly approximate the 
criteria for moderately severe or severe muscle impairment.  
Rather, the documented medical findings focus on the 
veteran's complaints of pain on use with motion limitation, 
which, if evaluated under muscle codes, would warrant 
assignment of no more than a 10 percent rating.  See 
38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5301.  

The assignment of a particular diagnostic code is, however, 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); see also 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board reiterates that the veteran's primary symptom 
complaints are pain with resulting motion loss and has thus 
considered his entitlement to evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Here the Board 
notes that throughout the history of the veteran's disability 
he has continuously complained of pain with motion.  As early 
as 1973 there was objective evidence of motion limitation and 
such continued thereafter.  Also, although X-rays were 
negative for evidence of degenerative changes for years, the 
medical evidence reflects findings of degenerative left 
shoulder changes from 1996 and thereafter.  The Board does 
note that the history of the veteran's injury does not 
support a finding that the gunshot wound actually hit the 
shoulder joint and that there was any bony damage at the time 
of the injury itself.  However, it is clear that residual to 
such injury the veteran's left shoulder motion was impaired 
over the course of many years.  Moreover, the medical 
evidence currently of record includes competent opinions 
relating evidenced limitation of shoulder motion to 
arthritis.  There are also opinions relating motion 
limitation to the veteran's service-connected gunshot wound.  
Although there is no opinion of record directly linking 
arthritis to the veteran's gunshot wound, the Board takes 
note of medical evidence assessing the presence of arthritis 
and motion limitation in the left shoulder when examining the 
veteran for the purposes of VA compensation.  As such, and 
resolving any benefit of the doubt in the veteran's favor, 
the Board concedes that arthritis and motion limitation in 
the left shoulder are related to service-connected residuals 
of a gunshot wound injury to the left shoulder.

The Board thus notes that the maximum rating for arthritis in 
one joint is 10 percent.  In this case, however, the veteran 
has objectively evidenced limited shoulder motion and has 
consistently complained of pain and increased problems when 
using his arm to do overhead activities.  With consideration 
of factors such as additional limitation with use, and 
particularly noting the veteran's pain at the extremes of 
motion, the Board finds credible his argument that he is 
limited from overhead movements due to shoulder pain.  
Examination evidence, to include in 2002, notes that the 
veteran has constant pain at the extremes of motion and that 
such is aggravated by cold and prolonged activities, 
requiring a limitation in activities and the use of rest and 
pain medication to control his symptoms.  Although the 
veteran is shown able to move his arm through a greater arc 
of motion, the Court and governing regulations make clear 
that additional functional loss due to factors such as pain 
must be considered in assessing the overall degree of motion 
limitation.  See DeLuca, supra.  In this case, the veteran's 
overall limitation of motion more nearly approximates the 
criteria for a 20 percent rating pursuant to Diagnostic Code 
5201.  

The Board notes that the veteran is not shown, however, to be 
unable to move his left shoulder beyond 25 degrees from the 
side so as to warrant entitlement to more than a 20 percent 
evaluation based on motion limitation.  The results of 
examinations in 2002 reveal that the veteran remains able to 
perform activities of daily living, to include moving his 
left shoulder through the full range of motion, albeit with 
pain and decreased endurance.  The evidenced degrees of 
movement, as noted in various examination reports, do not 
more nearly approximate the criteria for a higher rating 
under Diagnostic Code 5201, even when further decreased due 
to the veteran's pain.

Here the Board also notes that the veteran's left shoulder is 
not ankylosed (he retains some motion), and that there is no 
competent evidence of impairment, such as malunion or 
nonunion of the humerus, scapula or clavicle to otherwise 
warrant an evaluation in excess of 20 percent pursuant to 
38 C.F.R. § 4.71a.  

The Board has also evaluated whether there are any other 
manifestations of the veteran's current service-connected 
residuals of a gunshot wound to the left shoulder that would 
warrant assignment of a higher or an additional, separate 
disability evaluation.  

First, the Board does not dispute that the veteran has 
documented entry and exit wound scars on his left shoulder.  
However, the record repeatedly notes such scars to be 
nonadherent, nonkeloidal, etc.  At  most, in the past, the 
scars were said to be accompanied by tenderness in and around 
the scar area.  Here the Board acknowledges the 1996 private 
medical evidence suggesting tenderness in the scar area.  
More contemporary evidence, however, to include the results 
of VA examinations in 1996, 1998 and in June 2002, 
specifically notes that the scar itself is now nontender 
without identified functional loss due to scarring.  Thus, a 
separate rating based on scarring is not warranted in this 
case.

The Board will also address the question of any separate 
neurologic involvement.  The medical evidence contemporary to 
service and for many years thereafter documents no 
neurological impairment residual to the veteran's left 
shoulder injury.  More recently, one private medical report 
includes a diagnosis of neuritis.  Neuritis is defined as 
being characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating.  38 C.F.R. § 4.124a, Note (2003).  The private 
examiner did not specify any clinical pathology to correlate 
such conclusion and the both that report and the remaining 
record is negative for any noted loss of reflexes or muscle 
atrophy, again, noting only the veteran's complaints of pain 
in and around the area of his injury.  Finally, more 
contemporary examination reports, based on a more complete 
review of the claims file, have again refuted the presence of 
any actual nerve injury.  The Board notes, in particular, the 
findings made at the time of the July 2002 nerves 
examination, which was negative for involvement of the 
peripheral nervous system.  In sum, multiple past and current 
medical professionals have ruled out the presence of actual 
nerve damage or neurologic involvement, consistent with 
medical records most contemporary to service.  Because there 
is no record of actual distinct neurological impairment in 
this case, a separate rating for neurologic involvement is 
not in order.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2003), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  

Based on the above, the Board concludes that the veteran's 
current residuals of a gunshot wound to the left shoulder are 
most appropriately rated pursuant to Diagnostic Code 5201.  
In this case, as detailed above, the veteran demonstrates no 
distinct muscle impairment such as a loss of muscle fascia, 
muscle tone or any retained fragments, intermuscular 
scarring, etc.  Rather, his residual symptoms are currently 
manifested by pain and a limitation of motion, with 
arthritis.  The 20 percent rating based on such symptoms is 
more favorable than the 10 percent minimum rating that would 
be warranted pursuant to 38 C.F.R. § 4.73, and fully 
contemplates the veteran's disabling residuals of a gunshot 
wound to the left shoulder.

The Board has considered whether the veteran would be 
entitled to separate ratings for muscle injury and motion 
limitation, but notes that these rating criteria have 
overlapping considerations (namely with regard to symptoms of 
pain and motion limitation affecting daily usage).  In light 
of this, the Board concludes that it would be pyramiding to 
assign separate ratings under the criteria for muscle injury 
and for motion limitation of the shoulder.  See Espiritu, 
supra.

The Board concludes by summarizing the above, finding that 
the veteran's 10 percent rating assigned based on residuals 
of injury to Muscle Group IV is protected, and further 
finding that currently manifested residuals of pain, with 
left shoulder motion limited to at or below shoulder level, 
warrants assignment of a separate 20 percent rating.  In 
assessing the propriety of additional separate ratings or 
ratings in excess of the 10 and 20 percent ratings discussed 
herein, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against any further increases in this case 
and as such, that doctrine is not applicable.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left shoulder, affecting 
Muscle Group IV, is denied.

Entitlement to a separate evaluation of 20 percent, and no 
more, for service-connected residuals of a gunshot wound to 
the left shoulder, is granted.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



